Citation Nr: 1221689	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which amongst other issues, denied service connection for left ear hearing loss.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2012.  The transcript of that hearing is of record and associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current left ear hearing loss is related to active duty service.  


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserts that service connection for left ear hearing loss is due to service incurrence.  He stated that his service during World War II as a gunner resulted in his left ear hearing loss.  

Service treatment records show no evidence of audiometric hearing examination in his records.  He did however, have hearing of 15/15 during the whisper test in both ears at entrance in March 1944; 20/20 whisper test in both ears during aircrew trainee examination in May 1944; and 15/15 whisper test in both ears at separation examination in October 1945.  It was noted that the Veteran received an Army Air Force Air Crew Member Badge and an Army Air Force Tech Badge with Power Turret and Gunsight Specialist Pin.  He served in combat in World War II as a gunner on a B-29 crew.  

In October 2009, the Veteran submitted a statement in support of his claim.  He indicated, in pertinent part, that he was assigned to a B-29 crew as a gunner and a relief  flight engineer.  His assignment during World War II was in the South Pacific to the Island of Saipan.  He related that after firing the guns of the B-29, keeping the propellers in sync, and sitting in the engineer's seat with the drone of four loud engines, his hearing was affected and has not been very good since that time.  

In November 2009, the Veteran underwent VA audiology examination.  His chief complaint was hearing loss with the inability to communicate well.  He related that there was no familial hearing loss and no history of occupational noise exposure.  There was some recreational noise exposure as he did some target shooting years ago without hearing protection.  He also stated that he did not utilize hearing protection in service.  He related some hearing loss after service but did not have ear infections of the left ear.  Audiology examination of the left ear revealed no response at any test frequencies.  The speech recognition score using the Maryland CNC Word List revealed 0 percent in the left ear.  Pure tone testing revealed a "dead" left ear.  The diagnosis was profound hearing loss of the left ear.  

The Veteran underwent VA audiology examination in April 2010.  The findings on examination and diagnosis of the left ear was the same as noted during the November 2009 VA audiology examination.  

In March 2012, a medical opinion from the Veteran's VA primary care physician was associated with the claims folder.  The opinion indicated that in the examiner's opinion, the Veteran had severe and profound bilateral hearing loss which was more likely than not related to noise exposure and was entirely possible that this was caused in whole or in part by heavy noise exposure during his military service.  

The Veteran testified at a Board videoconference hearing in June 2012.  He testified that he served as a gunner in World War II on a B-29 bomber.  He also related that he fired 50 caliber machine guns.  He received an Air Crew Badge, Air Medal, and a WW II bomber pin.  It was acknowledged that the Veteran was a combat Veteran and was exposed to loud noise in service.  

Based on the Veteran's DD 214 showing combat service in World War II, his October 2009 statement on behalf of the claim, and his June 2012 videoconference testimony, the evidence shows the Veteran's claimed noise exposure is consistent with the circumstances and conditions of his military service.  38 U.S.C.A. § 1154(b) (West 2002).  Thus, noise exposure is established.  

The Veteran's statements and sworn testimony asserting that his left ear hearing loss was the result of service has also been considered.  On this matter, the Board acknowledges that lay evidence concerning symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran is clearly competent to state that he experienced hearing loss in service, and that he continues to experience the residuals thereof.  

Pursuant to Sheeden, the Veteran has met prong number one as there is medical evidence of record shown via VA examinations that he presently has profound left ear hearing loss.  His inservice experience as a gunner on a B-29 bomber in World War II as evidenced by findings on his DD 214, and his statements and sworn testimony relating his hearing loss to service, meets the second prong of Sheeden showing noise exposure and indicating inservice incurrence of hearing loss.  Finally, based on the March 2012 opinion of his primary care physician indicating that his hearing loss is more likely than not related in whole or in part by heavy noise exposure during his military service, the third prong of Sheeden is substantiated.  

Despite the lack of medical evidence of hearing loss at separation from service, based on his present hearing loss, his exposure to noise in service, the Veteran's testimony as to the occurrence of his hearing loss, and his VA primary physician's opinion attributing the left ear hearing loss to noise exposure in part during service, the Board finds that a grant of left ear hearing loss is warranted.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later 'by submitting evidence that the current disability is causally related to service').  Having resolved doubt in the Veteran's favor, left ear hearing loss is granted.  


ORDER

Left ear hearing loss is granted.  






____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


